Citation Nr: 1139072	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  06-15 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than June 29, 2004, for a grant of service connection for arthralgia of rheumatoid etiology involving the right hip, right knee, left knee, right shoulder, and left shoulder.

2.  Entitlement to a rating in excess of 30 percent for postoperative residuals of a right hip replacement prior to August 14, 2005, and in excess of 50 percent on and after December 1, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty for training from January 1982 to September 1982 and on June 23, 1984, and June 24, 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, granting service connection for arthralgia of rheumatoid etiology affecting the right hip, right knee, left knee, right shoulder, and left shoulder, effective from June 29, 2004.  That rating decision also assigned a 10 percent rating for right hip arthralgia.  Separate, compensable ratings were assigned for the right knee, left knee, right shoulder, and left shoulder, although those ratings are not part of the instant appeal.

By subsequent rating action in December 2005, the RO assigned a temporary total rating under 38 C.F.R. § 4.30 for right hip arthralgia for the period from August 15, 2005, to October 17, 2005, and on the basis of surgery for total right hip replacement, a schedular total rating was assigned from December 1, 2005, to November 20, 2006, followed by the assignment of a 30 percent schedular rating as of December 1, 2006.  In a March 2006 rating decision, the RO increased the rating for the Veteran's right hip arthralgia from 10 percent to 30 percent for the period from June 29, 2004, to August 14, 2005.  Thereafter, in a September 2008 rating decision, the RO increased the rating for postoperative residuals of right hip replacement to 50 percent effective December 1, 2006.  

The claim for increased ratings for postoperative residuals of a right hip replacement is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  An August 2002 rating decision denied the Veteran's application to reopen the claim for service connection for arthralgia of a rheumatoid etiology affecting multiple joints; the Veteran filed a timely notice of disagreement with this decision; the RO issued a statement of the case on August 19, 2003.  

2.  Neither the Veteran, nor her representative of record at that time, filed a statement which can be construed as a timely substantive appeal, or requested an extension for filing a substantive appeal and gave good cause for extension within 60 days of the issuance of the August 19, 2003 statement of the case.

3.  On June 29, 2004, VA received a communication from the Veteran requesting to reopen the claim for service connection, which was properly construed as an application to reopen the claim for entitlement to service connection for arthralgia of a rheumatoid etiology affecting multiple joints.


CONCLUSIONS OF LAW

1.  The August 2002 rating decision, which denied the Veteran's application to reopen the claim for service connection for arthralgia of a rheumatoid etiology affecting multiple joints, is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2011).

2.  The criteria for an effective date prior to June 29, 2004, for the award of service connection for arthralgia of a rheumatoid etiology involving the right hip, right knee, left knee, right shoulder, and left shoulder, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims on appeal, the Board is required to ensure that the VA's duty to notify and duty to assist obligations have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2010).   

The Veteran's claim arises from disagreement with the effective date assigned following the grant of service connection for arthralgia of rheumatoid etiology involving the right hip, right knee, left knee, right shoulder, and left shoulder.  Once a claim is granted it is substantiated and additional notice is not required.  Thus, any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by the Veteran, and for which she authorized VA to request, have been associated with the claims folder.  38 U.S.C.A. § 5103A (West 2002).  Therefore, the Board finds that there is no further action to be undertaken to comply with the notice and duty to assist provisions of law.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Therefore, the Veteran will not be prejudiced as a result of the Board's adjudication of her claim.

The Veteran seeks an effective date prior to June 29, 2004, for the grant of service connection for arthralgia of rheumatoid etiology involving the right hip, right knee, left knee, right shoulder, and left shoulder.  

The Board notes that the assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Except as otherwise provided, the effective date of an evaluation and an award of compensation based on an original claim or a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400 (2010).  Where new and material evidence is received after a final disallowance and for reopened claims, the effective date shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q),(r) (2010).  

Under VA regulations, an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2010).

A substantive appeal consists of a properly completed VA Form 9, Appeal to Board of Veterans' Appeals, or correspondence containing the necessary information.  Proper completion and filing of a substantive appeal are the last actions a claimant needs to take to perfect an appeal.  38 C.F.R. § 20.202 (2010).

A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the Veteran or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever comes later.  38 C.F.R. § 20.302 (2010).

The date of mailing of the statement of the case will be presumed to be the same as the date of the statement of the case and the date of mailing the letter of notification of the determination will be presumed to be the same as the date of that letter for purposes of determining whether an appeal has been timely filed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302(b)(1) (2010).  This may be extended for a reasonable period on request for good cause shown.  38 C.F.R. § 20.303 (2010).

A RO may close an appeal without notice to an appellant for failure to respond to a statement of the case within the period allowed.  38 C.F.R. § 19.32 (2010).

Entitlement to service connection for arthralgia of a rheumatoid etiology affecting multiple joints was established by RO action in May 2005, effective from June 29, 2004, the date of the VA's receipt of a claim to reopen following a previous final denial of that claim.  Service connection for the disorder in question, previously developed and adjudicated as arthritis of multiple joints, was initially denied by an RO decision in December 1988, to which the Veteran filed a notice of disagreement, but did not file a timely substantive appeal.  That was followed by submission of a claim to reopen in August 2001, which was denied by RO action in August 2002.  A notice of disagreement of the August 2002 denial was submitted in May 2003 and a statement of the case was then furnished to the Veteran on August 19, 2003.

The claims file contains no further communication from the Veteran until June 29, 2004, when she submitted the current claim.  The Veteran's communication received by VA on June 29, 2004 requesting to reopen the claim for service connection for a right hip disability, constituted an application to reopen the claim since there was a prior final disallowance of her claim in August 2002.  The assigned effective date of June 29, 2004, corresponds to the date of receipt of the Veteran's request to reopen.  The communication received by VA on June 29, 2004, was not considered a timely substantive appeal with the August 2002 rating decision, as the substantive appeal, or other document in lieu of this form, was not received with a 60-day period from the date the RO mailed the statement of the case on August 19, 2003, or within one year following the August 2002 rating decision.  A substantive appeal must be filed within 60 days from the date that the agency of original jurisdiction, in this case the RO, mails the statement of the case, or within the remainder of the one-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. §20.303(b) (2010).  Thus, the June 29, 2004, submission was deemed a claim to reopen, and the proper effective date for service connection can be no earlier than that date.  38 C.F.R. § 3.400 (2010).

During the Veteran's September 2010 hearing, she initially challenged the finality of the RO's denial entered in August 2002 on the basis that she was physically and mentally incapable of prosecuting her claim during the 60-day period provided by law for perfecting her appeal of the August 2002 denial.  Testimony was received that, although she was represented by a service organization, she was under the effects of a disabling brain injury and related seizures and that she was recovering from multiple surgical procedures and taking narcotics for pain relief.  She stated that she was incapable of leaving her home to travel to her representative's office to sign the paperwork needed to perfect her appeal or contact her representative with instructions to file a substantive appeal on her behalf.  Therefore, as there was good cause for her failure to file a timely substantive appeal, her testimony presented at her BVA hearing should be construed as a substantive appeal to the August 2002 rating decision.

The Board notes that VA regulations specifically state that a request for an extension of the 60-day period for filing a substantive appeal must be in writing and must be made prior to expiration of the time limit for filing the substantive appeal.  38 C.F.R. § 20.303 (2010).  After reviewing the claims file, however, the Board notes that prior to the expiration of the period for filing a timely substantive appeal, no document was filed by the appellant that can be construed as a timely request for such an extension.  Therefore, the Board finds that the appellant did not submit a timely request for an extension of the time limit for filing a substantive appeal.

To the extent that the Veteran claims that she was unable to effectively respond to the statement of the case as a result of her disability, that argument suggests that the Board should apply the principle of equitable tolling in this case because the Veteran was not mentally competent to appeal her claim.  The United States Court of Appeals for the Federal Circuit has found equitable tolling may be proper in a case where because of mental illness a Veteran filed with the Court an untimely Notice of Appeal of a Board decision.  The Federal Circuit found that for equitable tolling to apply, the Veteran must show that the failure to file was the direct result of a mental illness that rendered her incapable of rational thought or deliberate decision making, or incapable of handling her own affairs or unable to function in society.  It was noted that a medical diagnosis alone or vague assertions of mental problems would not suffice.  Barrett v. Principi, 363 F.3d 1316, 1321 (Fed. Cir. 2004).

The Board observes that a mentally incompetent person is one who because of injury or disease lacks the mental capacity to contract or to manage his or her own affairs, including disbursement of funds without limitation.  38 C.F.R. § 3.353(a) (2010).

In this case, the Veteran has not shown that she was incapable of rational thought, deliberate decision-making, or handling her own affairs, or was unable to function in society during the 60-day period following the issuance of the August 2003 statement of the case.  Consequently, it does not appear that during the time period when the Veteran could timely file an appeal she had disability of a severity sufficient to warrant equitable tolling.  In light of the foregoing, the Board finds that the Veteran has not met her burden of showing that she was mentally incompetent to appeal the prior adverse decision, and that the preponderance of the evidence is against a finding that equitable tolling of the appellate limitations period is appropriate.  Therefore, the Board finds that the August 2002 rating decision that denied the Veteran's application to reopen the claim for service connection for arthralgia of rheumatoid etiology involving the right hip, right knee, left knee, right shoulder, and left shoulder, is final because a timely substantive appeal was not received.

The Board additionally notes that the Veteran actively pursued various claims for VA benefits over a period of many years and nothing in the Veteran's communications is indicative of any inability to pursue claims for benefits.  Moreover, at the time, the Veteran was represented in this matter by a Veterans' Service Organization well-versed in VA regulations and appellate process.  The Veteran's representative was issued a copy of the August 2002 rating decision and the August 2003 statement of the case.  The Veteran's representative was presumably well-versed in the time-sensitive nature of the documents and any response that was necessary.

As a timely appeal was not filed with the August 2002 rating decision, no request was made within the applicable time period for an extension, nor was good cause shown that any extension should be granted, that decision is final.  The remaining way the Veteran could attempt to overcome the finality of the August 2002 decision in an attempt to gain an earlier effective date, is to request a revision of that decision based on clear and unmistakable error (CUE).  38 U.S.C.A. § 5109A(a) (West 2002) (a decision by VA is subject to revision on the grounds of clear and unmistakable error and if evidence establishes the error, the prior decision shall be reversed or revised); Rudd v. Nicholson, 20 Vet. App. 296 (2006) (only request for revision based on CUE could result in the assignment of an effective date earlier than the date of a final decision).  However, CUE in the prior RO decision has not been alleged and is not before the Board.

Therefore, the Board finds that the evidence of record does not show that the Veteran is entitled to an effective date earlier than June 29, 2004, for the grant of service connection for arthralgia of rheumatoid etiology involving the right hip, right knee, left knee, right shoulder, and left shoulder.  As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

An effective date earlier than June 29, 2004, for the grant of service connection for arthralgia of rheumatoid etiology involving the right hip, right knee, left knee, right shoulder, and left shoulder, is denied.


REMAND

VA has a duty to assist claimants in the development of facts pertinent to claims and VA must accomplish additional development of the evidence if the record before it is inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claim requires additional development.

The Veteran asserts that her service-connected postoperative residuals of a right hip replacement are more disabling than currently rated.  The Veteran's right hip disability is currently rated under Diagnostic Code 5054 for residuals of hip replacement.  38 C.F.R. § 4.71a (2010).  Upon having undergone prosthetic replacement of the head of the femur or of the acetabulum, a 100 percent rating is warranted for one year following implantation of prosthesis.  A 90 percent rating and special monthly compensation is warranted following implantation of prosthesis with painful motion or weakness such as to require the use of crutches.  A 70 percent rating may be assigned for markedly severe residual weakness, pain or limitation of motion following implantation of prosthesis.  A 50 percent rating is warranted for moderately severe residuals of weakness, pain or limitation of motion.  The minimum rating that may be assigned is 30 percent.

Accordingly, what distinguishes the criteria for the 50 percent rating from those for the next higher rating of 70 percent, is whether residual weakness, pain, or limitation of motion are markedly versus moderately severe.  38 C.F.R. § 4.71a Diagnostic Code 5054 (2010).  While the VA examiner in August 2008 noted that the Veteran had weakness of the right hip, that examiner did not opine regarding the degree of severity of such weakness.  The Veteran has not been provided a VA examination that includes sufficient information to rate her right hip disability in accordance with this additionally applicable Diagnostic Code 5054.  Massey v. Brown, 7 Vet. App. 204 (1994) (holding that an examination must provide sufficient information to rate the disability in accordance with the applicable rating criteria.).

Additionally, on remand, the Veteran's surgical scar should be assessed so that it may be determined whether she is entitled to a separate rating for this scar.

The Veteran was last afforded a VA examination in August 2008.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last examination is not unduly remote, the Veteran stated that her disability has worsened since she was last evaluated.  In recent statements, she asserts that her right hip disability is productive of severe weakness and limited painful motion that requires the use of crutches for ambulation.  However, the Veteran reported that due to medical conditions that physically prevent her from effectively operating crutches, she instead relies on a wheelchair in conjunction with a cane and a walker for ambulation.  While the examination report noted use of a cane, it is not clear from the report that the Veteran requires the use of crutches, or equivalent, as a result of the right hip disability.  

Because there may have been significant changes in the Veteran's condition, the Board finds that a new VA examination is needed to fully and fairly evaluate the Veteran's claim for an increased rating.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994). 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to reassess the severity of her right hip disability.  The examiner should review the claims file and should note that review in the report.  All necessary diagnostic testing should be performed.  The examiner must provide the rationale for all opinions and conclusions expressed.  The examination must include testing of the range of motion of the right hip and thigh, in degrees and indicate:  (a) whether the right hip exhibits weakened movement, premature or excess fatigability, incoordination, or pain on movement (if feasible, that determinations should be expressed in terms of the degree of additional loss of motion due to these symptoms); and (b) whether pain significantly limits functional ability during flare-ups or when the right hip is used repeatedly over a period of time (that determination should also, if feasible, be portrayed in terms of the degree of additional range of motion loss due to pain on use or during flare-ups).  The examiner should also state whether the right hip has either (i) markedly severe residual weakness, pain, or limitation of motion; or (ii) moderately severe residuals of weakness, pain, or limitation of motion.  And lastly, the examiner should state whether the Veteran requires the use of crutches or a wheelchair due to painful motion or weakness of the right hip.  Finally the examination should include an assessment of the surgical scar associated with the right hip replacement, including the measurements of any scars and a determination as to whether any scars are deep, superficial, cause limited motion, are unstable, or are painful.

2.  Then, readjudicate the claim, to include consideration of whether special monthly compensation is warranted under Diagnostic Code 5054.  If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Harvey P. Roberts
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


